Citation Nr: 9935109	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an original evaluation in excess of 10 
percent for chronic pseudofolliculitis barbae. 

3.  Entitlement to an original evaluation in excess of 10 
percent for bilateral pes planus with left hallux valgus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1995 to May 
1997. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1997 rating action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter 
RO).  The veteran failed to report to a hearing before a 
Board member scheduled at the RO in May 1999 pursuant to the 
provisions of 38 U.S.C.A. § 7107(c) (West Supp. 1999). 

Service connection was granted for chronic pseudofolliculitis 
barbae and bilateral pes planus with left hallux valgus by 
the July 1997 rating decision.  Ten percent ratings for these 
disabilities were assigned effective from the day after the 
veteran's separation from service (May 8, 1997).  On appeal, 
these issues have been characterized as increased rating 
issues.  In view of guidance from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter Court), the Board has 
recharacterized these issues as set forth on the title page.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO.   

2.  There is no competent medical evidence linking a current 
back disability to service or a service-connected disability.   

3.  Pseudofolliculitis barbae is manifested by bumps in the 
beard area that do not bleed or drain or involve constant 
itching, extensive lesions or marked disfigurement.  

4.  The veteran's pes planus is manifested by rigid medial 
arches; no more than moderate disability in the feet is 
shown.  

5.  There are no extraordinary factors associated with the 
service-connected folliculitis or pes planus productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for a back 
disability has not been presented.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.310 (1999). 

2.  The criteria for an original evaluation in excess of 10 
percent for chronic pseudofolliculitis barbae are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.118, Diagnostic Codes (DC) 7800-7819 (1999).  

3.  The criteria for an original evaluation in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, DC 5276-5284, 5280 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
Court recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, as 
the Board concludes that a well-grounded claim for service 
connection for a back disability has not been presented, the 
Board is not under a duty to remand this case to afford the 
veteran the examination of the back requested by the 
veteran's representative in his December 1999 presentation to 
the Board.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  
Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and such a claim is not 
well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has contended that he has a back disability that 
is etiologically related to his service-connected bilateral 
pes planus, and that service connection is therefore 
warranted for a back disability.  However, absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, the veteran's lay 
assertions of medical causation or medical diagnosis are not 
sufficient to render his claim for service connection for a 
back disability well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  
Moreover, as a review of the service medical records and post 
service clinical evidence does not reveal any evidence of a 
back disability, it does not even appear that there is a 
current back disability for which service connection could be 
granted.  As noted above, a well-grounded claim for service 
connection requires a finding of a current disability.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.

In finding the claim for service connection for a back 
disability to be not well grounded, the obligation of the RO 
under 38 U.S.C.A. § 5103(a) and the holding in Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995) to advise the veteran of 
the evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that it notified the 
veteran by rating action dated in July 1997 and the statement 
of the case dated in August 1997 of the evidence required for 
a well-grounded claim for service connection.  Moreover, 
there is no indication that there are medical reports that 
are available which would show that the veteran has a current 
back disability that is etiologically related to service or a 
service-connected disability.  

II.  Pseudofolliculitis Barbae

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased 
evaluations are "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the claims for 
increased evaluations on appeal has been obtained.

In this regard, the record reveals that the RO conducted 
efforts to provide the veteran a VA dermatologic examination 
in 1998, but the veteran twice failed to appear for such an 
examination.  The veteran was notified by letter of a July 
1998 examination date.  The letter was not returned; however, 
the veteran failed to report.  The veteran's examination was 
rescheduled in August 1998 and a message was left on his 
telephone by VA staff advising him of his appointment.  
However, he again failed to report.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The RO has rated the veteran's chronic pseudofolliculitis 
barbae by analogy to new benign skin growths under 
38 C.F.R. § 4.118, DC 7819.  Benign skin growths are rated as 
for eczema under 38 C.F.R. § 4.118, DC 7806.  Eczema 
manifested by exfoliation, exudation, or itching if involving 
an exposed surface or extensive area warrants a 10 percent 
disability rating.  Eczema manifested by constant exudation 
or itching, extensive lesions or marked disfigurement 
warrants a 30 percent rating.  Id. 

With the above legal criteria in mind, the relevant facts 
will be summarized.  The service medical records reflect 
treatment for pseudofolliculitis barbae, most recently in 
March 1997.  A that time, "bumps" were observed in the 
veteran's beard area.  No bleeding or drainage associated 
with the pseudofolliculitis barbae was noted at that time, 
and it was indicated that "Retin-A" had worked in the past.  
It was indicated in the spring of 1997 that the veteran had 
mild to moderate pseudofolliculitis barbae warranting "no 
shaving" profiles.  There is no post-service clinical 
evidence pertaining to pseudofolliculitis barbae of record, 
and, as indicated above, the veteran has failed twice to 
report to a VA dermatologic examination. 

As review of the record contains no evidence that the 
veteran's pseudofolliculitis barbae is manifested by constant 
exudation or itching, extensive lesions or marked 
disfigurement, a rating in excess of 10 percent for this 
disability under DC 7806 is not warranted.  While the Board 
has considered the veteran's assertions that his 
pseudofolliculitis involves itching that leads to bleeding or 
boils that results in marked disfigurement to his face, there 
is no objective clinical evidence to corroborate this 
"positive" evidence.  Thus, the Board concludes that the 
probative weight of the "positive" evidence is outweighed 
by the "negative" evidence of record, principally the lack 
of objective clinical findings which would warrant 
entitlement to a rating in excess of 10 percent under DC 
7806.  Accordingly, the claim must be denied.  Gilbert, 1 
Vet. App. at 49.   

In making the above determination, the Board notes that it 
has also reviewed other potentially applicable diagnostic 
codes pertaining to the rating of skin disabilities codified 
at 38 C.F.R. § 4.118, DC 7800-7819.  However, the objective 
clinical findings of record do not warrant a rating in excess 
of 10 percent under any such diagnostic code.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected pseudofolliculitis barbae is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that it has also reviewed this issue 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
10 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a rating in excess of 10 
percent is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for any 
period of time.  Thus, a rating in excess of 10 percent is 
not warranted for any portion of the time period in question.

III. Bilateral Pes Planus with left Hallux Valgus

The RO has rated the veteran's pes planus under 
38 C.F.R. § 4.71a, DC 5276.  Moderate disability due to 
unilateral or bilateral flatfeet, to include a weight-bearing 
line that is over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet warrants a 10 percent disabling.  Id.  A rating in 
excess of 10 percent under DC 5276 requires a finding of 
severe disability, to include objective evidence of marked 
deformity (e.g. pronation, abduction, etc.), pain on 
manipulation and use that is accentuated, an indication of 
swelling on use, or characteristic callosities.  Id. 

Moderate foot injuries warrant a 10 percent disability 
rating, and moderately severe foot injuries warrant a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5284 
(1999).  

Summarizing the pertinent evidence of record, the service 
medical records reflect treatment for bilateral pes planus in 
March 1997.  At that time, there was a full range of motion 
of the feet without vascular involvement.  Tenderness was 
elicited, but there was no evidence of edema, crepitus, 
ecchymosis or erythema.  Similar findings were shown upon 
examination in April 1997.  

The post-service evidence includes reports from examinations 
conducted by a VA podiatrist in August and September 1997.  
These examinations reflected objective findings of flat 
arches and pronation and complaints from the veteran about 
stretching or tightness in his arches.  The veteran's 
complaints were felt by the examiner to be normal for a 
person who had flat feet.  It was concluded in September 1997 
that the examination of the feet was essentially normal.  

Applying the criteria for a rating in excess of 10 percent 
codified at DC 5276 to the facts summarized above, while 
there is some evidence of "pronation" of the feet, the 
evidence does not reflect the "severe" disability or 
"marked deformity" required for such a rating.  In this 
regard, the most recent VA examination of the feet was said 
to be essentially normal, and it has not been demonstrated by 
objective evidence that there is pain on manipulation and use 
of the feet that is "accentuated," swelling with use of the 
feet, or characteristic callosities.  In addition, there are 
no objective findings reflective of a "moderately severe" 
foot disability as required for a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5284.  Finally, application of any 
other potentially applicable diagnostic code pertaining to 
disability of the feet codified at 38 C.F.R. § 4.71a, DC 
5276-5284 to the pertinent clinical evidence would not 
warrant a rating in excess of 10 percent.  

While the veteran's representative contends that the RO has 
not properly considered the impact of pain on the disability 
associated with the veteran's pes planus, the Board concludes 
that the essentially negative examination completed in 
September 1997 precludes a rating in excess of 10 percent 
pursuant to the provisions of 38 C.F.R. §§ 4.40 and 4.45, or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, there is sufficient clinical evidence of record 
contained in the reports from the August and September 1997 
VA examinations to adequately assess the severity of the 
veteran's bilateral pes planus.  Therefore, the Board 
concludes that the additional delay in the adjudication of 
the veteran's claim which would result from a remand to 
afford the veteran the examination requested by his 
representative in the December 1999 informal hearing 
presentation would not be justified.  

In short, as the Board finds the "negative" evidence to 
outweigh the "positive" evidence of record, a rating in 
excess of 10 percent for the veteran's bilateral pes planus 
is not warranted.  Gilbert, 1 Vet. App. at 49.  In making 
this determination, it is noted that there is no evidence of 
record which would warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) or the 
assignment of a "staged" rating in excess of 10 percent 
pursuant to Fenderson.


ORDER

A well-grounded claim for entitlement to service connection 
for a back disability having not been presented, the claim is 
denied.    

Entitlement to an original evaluation in excess of 10 percent 
for chronic pseudofolliculitis barbae is denied. 

Entitlement to an original evaluation in excess of 10 percent 
for bilateral pes planus with left hallux valgus is denied.     




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

